


110 HR 6152 IH: Family Relief and Economic Stimulus

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6152
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. English of
			 Pennsylvania (for himself and Mr.
			 Gerlach) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To stimulate the economy of the United States and provide
		  financial relief to low-income families in the United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Family Relief and Economic Stimulus
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Emergency unemployment compensation
					Sec. 101. Federal-State agreements.
					Sec. 102. Emergency unemployment compensation
				account.
					Sec. 103. Payments to States having agreements for the payment
				of emergency unemployment compensation.
					Sec. 104. Financing provisions.
					Sec. 105. Fraud and overpayments.
					Sec. 106. Definitions.
					Sec. 107. Applicability.
					Title II—Tax Provisions
					Subtitle A—Penalty-Free IRA Distributions
					Sec. 201. Penalty-free distributions from IRAs to avoid
				foreclosure on principal residence.
					Sec. 202. Penalty-free distributions from IRAs for expenses
				during extended unemployment.
					Subtitle B—Homeland Investment
					Sec. 211. Allowance of deduction for dividends received from
				controlled foreign corporations for additional year.
					Subtitle C—Suspension of highway fuels taxes when summer
				blending in effect
					Sec. 221. Suspension of highway fuels taxes when summer
				blending in effect.
					Subtitle D—Indexing for Capital Gains
					Sec. 231. Indexing of certain assets for purposes of
				determining gain or loss.
					Title III—Emergency assistance for redevelopment of abandoned and
				foreclosed homes and for weatherization of homes of low-income
				families
					Sec. 301. Direct appropriations.
					Sec. 302. Allocation of appropriated amounts.
					Sec. 303. Use of funds.
					Sec. 304. Limitations.
					Sec. 305. Rules of construction.
					Sec. 306. Authority to specify alternative
				requirements.
					Sec. 307. Periodic audits.
				
			IEmergency
			 unemployment compensation
			101.Federal-State
			 agreements
				(a)In
			 GeneralAny State which desires to do so may enter into and
			 participate in an agreement under this title with the Secretary of Labor (in
			 this title referred to as the Secretary). Any State which is a
			 party to an agreement under this title may, upon providing 30 days’ written
			 notice to the Secretary, terminate such agreement.
				(b)Provisions of
			 AgreementAny agreement under subsection (a) shall provide that
			 the State agency of the State will make payments of emergency unemployment
			 compensation to individuals who—
					(1)have exhausted all
			 rights to regular compensation under the State law or under Federal law with
			 respect to a benefit year (excluding any benefit year that ended before May 1,
			 2007);
					(2)have no rights to
			 regular compensation or extended compensation with respect to a week under such
			 law or any other State unemployment compensation law or to compensation under
			 any other Federal law (except as provided under subsection (e)); and
					(3)are not receiving
			 compensation with respect to such week under the unemployment compensation law
			 of Canada.
					(c)Exhaustion of
			 BenefitsFor purposes of subsection (b)(1), an individual shall
			 be deemed to have exhausted such individual’s rights to regular compensation
			 under a State law when—
					(1)no payments of
			 regular compensation can be made under such law because such individual has
			 received all regular compensation available to such individual based on
			 employment or wages during such individual’s base period; or
					(2)such individual’s
			 rights to such compensation have been terminated by reason of the expiration of
			 the benefit year with respect to which such rights existed.
					(d)Weekly Benefit
			 Amount, etcFor purposes of any agreement under this
			 title—
					(1)the amount of
			 emergency unemployment compensation which shall be payable to any individual
			 for any week of total unemployment shall be equal to the amount of the regular
			 compensation (including dependents’ allowances) payable to such individual
			 during such individual’s benefit year under the State law for a week of total
			 unemployment;
					(2)the terms and conditions of the State law
			 which apply to claims for regular compensation and to the payment thereof shall
			 apply to claims for emergency unemployment compensation and the payment
			 thereof, except where otherwise inconsistent with the provisions of this title
			 or with the regulations or operating instructions of the Secretary promulgated
			 to carry out this title; and
					(3)the maximum amount
			 of emergency unemployment compensation payable to any individual for whom an
			 emergency unemployment compensation account is established under section 102
			 shall not exceed the amount established in such account for such
			 individual.
					(e)Election by
			 StatesNotwithstanding any other provision of Federal law (and if
			 State law permits), the Governor of a State that is in an extended benefit
			 period may provide for the payment of emergency unemployment compensation prior
			 to extended compensation to individuals who otherwise meet the requirements of
			 this section.
				102.Emergency
			 unemployment compensation account
				(a)In
			 GeneralAny agreement under this title shall provide that the
			 State will establish, for each eligible individual who files an application for
			 emergency unemployment compensation, an emergency unemployment compensation
			 account with respect to such individual’s benefit year.
				(b)Amount in
			 Account
					(1)In
			 generalThe amount established in an account under subsection (a)
			 shall be equal to the lesser of—
						(A)50 percent of the
			 total amount of regular compensation (including dependents’ allowances) payable
			 to the individual during the individual’s benefit year under such law,
			 or
						(B)13 times the
			 individual’s average weekly benefit amount for the benefit year.
						(2)Weekly benefit
			 amountFor purposes of this subsection, an individual’s weekly
			 benefit amount for any week is the amount of regular compensation (including
			 dependents’ allowances) under the State law payable to such individual for such
			 week for total unemployment.
					(c)Special
			 Rule
					(1)In
			 generalNotwithstanding any other provision of this section, if,
			 at the time that the individual’s account is exhausted or at any time
			 thereafter, such individual’s State is in an extended benefit period (as
			 determined under paragraph (2)), then, such account shall be augmented by an
			 amount equal to the amount originally established in such account (as
			 determined under subsection (b)(1)).
					(2)Extended benefit
			 periodFor purposes of paragraph (1), a State shall be considered
			 to be in an extended benefit period, as of any given time, if—
						(A)such a period is
			 then in effect for such State under the Federal-State Extended Unemployment
			 Compensation Act of 1970;
						(B)such a period
			 would then be in effect for such State under such Act if section 203(d) of such
			 Act—
							(i)were applied by substituting
			 4 for 5 each place it appears; and
							(ii)did
			 not include the requirement under paragraph (1)(A); or
							(C)such a period would then be in effect for
			 such State under such Act if—
							(i)section 203(f) of
			 such Act were applied to such State (regardless of whether the State by law had
			 provided for such application); and
							(ii)such section
			 203(f)—
								(I)were applied by
			 substituting 6.0 for 6.5 in paragraph (1)(A)(i);
			 and
								(II)did not include
			 the requirement under paragraph (1)(A)(ii).
								103.Payments to
			 States having agreements for the payment of emergency unemployment
			 compensation
				(a)General
			 RuleThere shall be paid to each State that has entered into an
			 agreement under this title an amount equal to 100 percent of the emergency
			 unemployment compensation paid to individuals by the State pursuant to such
			 agreement.
				(b)Treatment of
			 Reimbursable CompensationNo payment shall be made to any State
			 under this section in respect of any compensation to the extent the State is
			 entitled to reimbursement in respect of such compensation under the provisions
			 of any Federal law other than this title or chapter 85 of title 5, United
			 States Code. A State shall not be entitled to any reimbursement under such
			 chapter 85 in respect of any compensation to the extent the State is entitled
			 to reimbursement under this title in respect of such compensation.
				(c)Determination of
			 AmountSums payable to any State by reason of such State having
			 an agreement under this title shall be payable, either in advance or by way of
			 reimbursement (as may be determined by the Secretary), in such amounts as the
			 Secretary estimates the State will be entitled to receive under this title for
			 each calendar month, reduced or increased, as the case may be, by any amount by
			 which the Secretary finds that the Secretary’s estimates for any prior calendar
			 month were greater or less than the amounts which should have been paid to the
			 State. Such estimates may be made on the basis of such statistical, sampling,
			 or other method as may be agreed upon by the Secretary and the State agency of
			 the State involved.
				104.Financing
			 provisions
				(a)In
			 GeneralFunds in the extended unemployment compensation account
			 (as established by section 905(a) of the Social Security Act (42 U.S.C.
			 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of
			 such Act (42 U.S.C. 1104(a)) shall be used for the making of payments to States
			 having agreements entered into under this title.
				(b)CertificationThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this title. The
			 Secretary of the Treasury, prior to audit or settlement by the Government
			 Accountability Office, shall make payments to the State in accordance with such
			 certification, by transfers from the extended unemployment compensation account
			 (as so established) to the account of such State in the Unemployment Trust Fund
			 (as so established).
				(c)Assistance to
			 StatesThere are appropriated out of the employment security
			 administration account (as established by section 901(a) of the Social Security
			 Act (42 U.S.C. 1101(a)) of the Unemployment Trust Fund, without fiscal year
			 limitation, such funds as may be necessary for purposes of assisting States (as
			 provided in title III of the Social Security Act (42 U.S.C. 501 et seq.)) in
			 meeting the costs of administration of agreements under this title.
				(d)Appropriations
			 for Certain PaymentsThere are appropriated from the general fund
			 of the Treasury, without fiscal year limitation, to the extended unemployment
			 compensation account (as so established) of the Unemployment Trust Fund (as so
			 established) such sums as the Secretary estimates to be necessary to make the
			 payments under this section in respect of—
					(1)compensation
			 payable under chapter 85 of title 5, United States Code; and
					(2)compensation
			 payable on the basis of services to which section 3309(a)(1) of the Internal
			 Revenue Code of 1986 applies.
					Amounts
			 appropriated pursuant to the preceding sentence shall not be required to be
			 repaid.105.Fraud and
			 overpayments
				(a)In
			 GeneralIf an individual knowingly has made, or caused to be made
			 by another, a false statement or representation of a material fact, or
			 knowingly has failed, or caused another to fail, to disclose a material fact,
			 and as a result of such false statement or representation or of such
			 nondisclosure such individual has received an amount of emergency unemployment
			 compensation under this title to which he was not entitled, such
			 individual—
					(1)shall be
			 ineligible for further emergency unemployment compensation under this title in
			 accordance with the provisions of the applicable State unemployment
			 compensation law relating to fraud in connection with a claim for unemployment
			 compensation; and
					(2)shall be subject
			 to prosecution under section 1001 of title 18, United States Code.
					(b)RepaymentIn
			 the case of individuals who have received amounts of emergency unemployment
			 compensation under this title to which they were not entitled, the State shall
			 require such individuals to repay the amounts of such emergency unemployment
			 compensation to the State agency, except that the State agency may waive such
			 repayment if it determines that—
					(1)the payment of
			 such emergency unemployment compensation was without fault on the part of any
			 such individual; and
					(2)such repayment
			 would be contrary to equity and good conscience.
					(c)Recovery by
			 State Agency
					(1)In
			 generalThe State agency may recover the amount to be repaid, or
			 any part thereof, by deductions from any emergency unemployment compensation
			 payable to such individual under this title or from any unemployment
			 compensation payable to such individual under any State or Federal unemployment
			 compensation law administered by the State agency or under any other Federal
			 law administered by the State agency which provides for the payment of any
			 assistance or allowance with respect to any week of unemployment, during the
			 3-year period after the date such individuals received the payment of the
			 emergency unemployment compensation to which they were not entitled, except
			 that no single deduction may exceed 50 percent of the weekly benefit amount
			 from which such deduction is made.
					(2)Opportunity for
			 hearingNo repayment shall be required, and no deduction shall be
			 made, until a determination has been made, notice thereof and an opportunity
			 for a fair hearing has been given to the individual, and the determination has
			 become final.
					(d)ReviewAny
			 determination by a State agency under this section shall be subject to review
			 in the same manner and to the same extent as determinations under the State
			 unemployment compensation law, and only in that manner and to that
			 extent.
				106.DefinitionsIn this title, the terms
			 compensation, regular compensation, extended
			 compensation, additional compensation, benefit
			 year, base period, State, State
			 agency, State law, and week have the
			 respective meanings given such terms under section 205 of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
			107.Applicability
				(a)In
			 GeneralExcept as provided in subsection (b), an agreement
			 entered into under this title shall apply to weeks of unemployment—
					(1)beginning after
			 the date on which such agreement is entered into; and
					(2)ending on or
			 before February 1, 2009.
					(b)Transition for
			 Amount Remaining in Account
					(1)In
			 generalSubject to paragraphs (2) and (3), in the case of an
			 individual who has amounts remaining in an account established under section
			 102 as of the last day of the last week (as determined in accordance with the
			 applicable State law) ending on or before February 1, 2009, emergency
			 unemployment compensation shall continue to be payable to such individual from
			 such amounts for any week beginning after such last day for which the
			 individual meets the eligibility requirements of this title.
					(2)Limit on
			 augmentationIf the account of an individual is exhausted after
			 the last day of such last week (as so determined), then section 102(c) shall
			 not apply and such account shall not be augmented under such section,
			 regardless of whether such individual’s State is in an extended benefit period
			 (as determined under paragraph (2) of such section).
					(3)Limit on
			 compensationNo compensation shall be payable by reason of
			 paragraph (1) for any week beginning after April 30, 2009.
					IITax
			 Provisions
			APenalty-Free IRA
			 Distributions
				201.Penalty-free
			 distributions from IRAs to avoid foreclosure on principal residence
					(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 (relating to subsection not
			 to apply to certain distributions) is amended by adding at the end the
			 following new subparagraph:
						
							(H)Qualified
				foreclosure distributionsDistributions from an individual retirement
				plan to an individual which are qualified foreclosure distributions (as defined
				in paragraph (11)). Distributions shall not be taken into account under the
				preceding sentence if such distributions are described in subparagraph (A),
				(C), (D), (E), (F), or (G) or to the extent paragraph (1) does not apply to
				such distributions by reason of subparagraph
				(B).
							.
					(b)Qualified
			 foreclosure distributionsSubsection (t) of section 72 of such Code
			 (relating to 10-percent additional tax on early distributions from qualified
			 retirement plans) is amended by adding at the end the following new
			 paragraph:
						
							(11)Qualified
				foreclosure distributionsFor
				purposes of paragraph (2)(H)—
								(A)In
				generalThe term qualified foreclosure distribution
				means any payment or distribution received by an individual after the
				individual has received a notice of foreclosure relating to any mortgage on the
				principal residence (within the meaning of section 121) of the
				individual.
								(B)LimitationThe
				aggregate payments or distributions which may be treated as qualified
				foreclosure distributions for a taxable year shall not exceed the amount paid
				on outstanding indebtedness secured by the principal residence of the taxpayer
				during the taxable year or the preceeding taxable
				year.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 or distributions received after December 31, 2006.
					202.Penalty-free
			 distributions from IRAs for expenses during extended unemployment
					(a)In
			 generalSubclause (III) of section 72(t)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(III)to the extent such distributions do not
				exceed the expenses during the taxable year with respect to the individual and
				the individual’s spouse and dependents (as defined in section 152, determined
				without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof).
							.
					(b)RepaymentSubparagraph
			 (D) of section 72(t) of such Code is amended by adding at the end the following
			 new clause:
						
							(iv)Amount
				distributed may be repaid
								(I)In
				generalAny individual who receives a distribution under this
				subparagraph, at any time during the 5-year period beginning on the day after
				the date on which such distribution was received, make one or more
				contributions in an aggregate amount not to exceed the amount of such
				distribution to an individual retirement plan of which such individual is a
				beneficiary.
								(II)Treatment of
				repayments for distributions from IRAsFor purposes of this
				title, if a contribution is made pursuant to subclause (I) with respect to a
				distribution under clause (i), then, to the extent of the amount of the
				contribution, the distribution shall be treated as a distribution described in
				section 408(d)(3) and as having been transferred to such plan in a direct
				trustee to trustee transfer within 60 days of the
				distribution.
								.
					(c)Clerical
			 amendmentThe heading for subparagraph (D) of section 72(t)(2) of
			 such Code is amended by striking for health insurance premiums.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions received in taxable years beginning after December 31,
			 2006.
					BHomeland
			 Investment
				211.Allowance of
			 deduction for dividends received from controlled foreign corporations for
			 additional year
					(a)In
			 generalSection 965 of the
			 Internal Revenue Code of 1986 (relating to temporary dividends received
			 deduction) is amended by adding at the end the following new subsection:
						
							(g)Allowance for
				deduction for 2008
								(1)In
				generalIn the case of the first taxable year beginning in 2008,
				subsection (f)(1) shall be applied by substituting January 1,
				2008, for the date of the enactment of this
				section.
								(2)Special
				rulesFor purposes of paragraph (1)—
									(A)Extraordinary
				dividendsSubsection (b)(2) shall be applied by substituting
				June 30, 2007 for June 30, 2003.
									(B)Determinations
				relating to related party indebtednessSubsection (b)(3)(B) shall be applied by
				substituting October 3, 2008 for October 3,
				2004.
									(C)Applicable
				financial statementSubsection (c)(1) shall be applied by
				substituting June 30, 2007 for June 30, 2003 each
				place it occurs.
									(D)Determinations
				relating to base periodSubsection (c)(2) shall be applied by
				substituting June 30, 2007 for June 30,
				2003.
									.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years ending on or after January 1, 2008.
					CSuspension of
			 highway fuels taxes when summer blending in effect
				221.Suspension of
			 highway fuels taxes when summer blending in effect
					(a)Suspension of
			 highway fuel taxes on gasoline, diesel fuel, and kerosene
						(1)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on gasoline, diesel fuel, and kerosene) is
			 amended by adding at the end the following new subsection:
							
								(f)Suspension of
				taxes on gasoline, diesel fuel, and kerosene
									(1)In
				generalDuring the suspension period, each rate of tax referred
				to in paragraph (2) shall be reduced to zero cents per gallon.
									(2)Rates of
				taxThe rates of tax referred to in this paragraph are the rates
				of tax otherwise applicable under—
										(A)clauses (i) and
				(iii) of subsection (a)(2)(A) (relating to gasoline, diesel fuel, and
				kerosene), determined after application of subsection (a)(2)(B) and without
				regard to subsection (a)(2)(C), and
										(B)paragraph (1) of
				section 4041(a) (relating to diesel fuel and kerosene) with respect to fuel
				sold for use or used in a diesel-powered highway vehicle.
										(3)Suspension
				periodFor purposes of this subsection, the term suspension
				period means the period in 2008 beginning on the date specified under
				the section 80.27 of title 40, Code of Federal Regulations, in May and ending
				on the date specified in September under such section.
									(4)Maintenance of
				trust fund depositsIn determining the amounts to be appropriated
				to the Highway Trust Fund under section 9503 and to the Leaking Underground
				Storage Tank Trust Fund under 9508, an amount equal to the reduction in
				revenues to the Treasury by reason of this subsection shall be treated as taxes
				received in the Treasury under this section or section
				4041.
									.
						(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
						(b)Floor Stock
			 Refunds
						(1)In
			 generalIf—
							(A)before the tax
			 suspension date, tax has been imposed under section 4081 of the Internal
			 Revenue Code of 1986 on any highway motor fuel, and
							(B)on such date such
			 fuel is held by a dealer and has not been used and is intended for sale,
							there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the tax which
			 would be imposed on such fuel had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
							(A)claim therefor is
			 filed with the Secretary of the Treasury before the date which is 6 months
			 after the tax suspension date based on a request submitted to the taxpayer
			 before the date which is 3 months after the tax suspension date by the dealer
			 who held the highway motor fuel on such date, and
							(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
							(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any highway motor fuel in retail stocks
			 held at the place where intended to be sold at retail.
						(4)DefinitionsFor
			 purposes of this subsection—
							(A)Tax suspension
			 dateThe term tax suspension date means the first
			 day of the suspension period in effect under section 4081(f) of the Internal
			 Revenue Code of 1986 (as added by subsection (a) of this section).
							(B)Highway motor
			 fuelThe term highway motor fuel has the meaning
			 given such term for purposes of subsection (c).
							(C)Other
			 termsThe terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code.
							(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
						(c)Floor Stocks
			 Tax
						(1)Imposition of
			 taxIn the case of any highway motor fuel which is held on the
			 tax restoration date by any person, there is hereby imposed a floor stocks tax
			 equal to the excess of the tax which would be imposed on such fuel had the
			 taxable event occurred on such date over the tax (if any) previously paid (and
			 not credited or refunded) on such fuel.
						(2)Liability for
			 tax and method of payment
							(A)Liability for
			 taxThe person holding highway motor fuel on the tax restoration
			 date to which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
							(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
							(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the 45th day after the tax restoration date.
							(3)DefinitionsFor
			 purposes of this subsection—
							(A)Tax restoration
			 dateThe term tax restoration date means the first
			 day after the suspension period (as defined in section 4081(f) of the Internal
			 Revenue Code of 1986).
							(B)Highway motor
			 fuelThe term highway
			 motor fuel means any liquid on which tax would have been imposed under
			 section 4081 of the Internal Revenue Code of 1986 during the suspension period
			 in effect under section 4081(f) of such Code but for the amendments made by
			 subsection (a).
							(C)Held by a
			 personA highway motor fuel shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
							(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
							(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any highway motor fuel held by any person exclusively for any use to the extent
			 a credit or refund of the tax is allowable for such use.
						(5)Exception for
			 certain amounts of fuel
							(A)In
			 generalNo tax shall be imposed by paragraph (1) on any highway
			 motor fuel held on the tax restoration date by any person if the aggregate
			 amount of such highway motor fuel held by such person on such date does not
			 exceed 2,000 gallons. The preceding sentence shall apply only if such person
			 submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 subparagraph.
							(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any highway motor fuel held by any person which is exempt from the
			 tax imposed by paragraph (1) by reason of paragraph (4).
							(C)Controlled
			 groupsFor purposes of this subsection—
								(i)Corporations
									(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
									(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
									(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
								(6)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply with respect to the floor stock taxes imposed by paragraph (1) to the
			 same extent as if such taxes were imposed by such section.
						DIndexing for
			 Capital Gains
				231.Indexing of
			 certain assets for purposes of determining gain or loss
					(a)In
			 GeneralPart II of subchapter O of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to basis rules of general application) is
			 amended by redesignating section 1023 as section 1024 and by inserting after
			 section 1022 the following new section:
						
							1023.Indexing of
				certain assets for purposes of determining gain or loss
								(a)General
				rule
									(1)Indexed basis
				substituted for adjusted basisSolely for purposes of determining
				gain or loss on the sale or other disposition by a taxpayer (other than a
				corporation) of an indexed asset which has been held for more than 3 years, the
				indexed basis of the asset shall be substituted for its adjusted basis.
									(2)Exception for
				depreciation, etcThe deductions for depreciation, depletion, and
				amortization shall be determined without regard to the application of paragraph
				(1) to the taxpayer or any other person.
									(3)Written
				documentation requirementParagraph (1) shall apply only with
				respect to indexed assets for which the taxpayer has written documentation of
				the original purchase price paid or incurred by the taxpayer to acquire such
				asset.
									(b)Indexed
				asset
									(1)In
				generalFor purposes of this section, the term indexed
				asset means—
										(A)common stock in a
				C corporation (other than a foreign corporation), or
										(B)tangible
				property,
										which is a
				capital asset or property used in the trade or business (as defined in section
				1231(b)).(2)Stock in certain
				foreign corporations includedFor purposes of this
				section—
										(A)In
				generalThe term indexed asset includes common stock
				in a foreign corporation which is regularly traded on an established securities
				market.
										(B)ExceptionSubparagraph
				(A) shall not apply to—
											(i)stock of a foreign
				investment company,
											(ii)stock in a
				passive foreign investment company (as defined in section 1296),
											(iii)stock in a
				foreign corporation held by a United States person who meets the requirements
				of section 1248(a)(2), and
											(iv)stock in a
				foreign personal holding company.
											(C)Treatment of
				american depository receiptsAn American depository receipt for
				common stock in a foreign corporation shall be treated as common stock in such
				corporation.
										(c)Indexed
				basisFor purposes of this section—
									(1)General
				ruleThe indexed basis for any asset is—
										(A)the adjusted basis
				of the asset, increased by
										(B)the applicable
				inflation adjustment.
										(2)Applicable
				inflation adjustmentThe applicable inflation adjustment for any
				asset is an amount equal to—
										(A)the adjusted basis
				of the asset, multiplied by
										(B)the percentage (if
				any) by which—
											(i)the
				gross domestic product deflator for the last calendar quarter ending before the
				asset is disposed of, exceeds
											(ii)the gross
				domestic product deflator for the last calendar quarter ending before the asset
				was acquired by the taxpayer.
											The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
				product deflatorThe gross domestic product deflator for any
				calendar quarter is the implicit price deflator for the gross domestic product
				for such quarter (as shown in the last revision thereof released by the
				Secretary of Commerce before the close of the following calendar
				quarter).
									(d)Suspension of
				holding period where diminished risk of loss; treatment of short sales
									(1)In
				generalIf the taxpayer (or a related person) enters into any
				transaction which substantially reduces the risk of loss from holding any
				asset, such asset shall not be treated as an indexed asset for the period of
				such reduced risk.
									(2)Short
				sales
										(A)In
				generalIn the case of a short sale of an indexed asset with a
				short sale period in excess of 3 years, for purposes of this title, the amount
				realized shall be an amount equal to the amount realized (determined without
				regard to this paragraph) increased by the applicable inflation adjustment. In
				applying subsection (c)(2) for purposes of the preceding sentence, the date on
				which the property is sold short shall be treated as the date of acquisition
				and the closing date for the sale shall be treated as the date of
				disposition.
										(B)Short sale
				periodFor purposes of subparagraph (A), the short sale period
				begins on the day that the property is sold and ends on the closing date for
				the sale.
										(e)Treatment of
				regulated investment companies and real estate investment trusts
									(1)Adjustments at
				entity level
										(A)In
				generalExcept as otherwise provided in this paragraph, the
				adjustment under subsection (a) shall be allowed to any qualified investment
				entity (including for purposes of determining the earnings and profits of such
				entity).
										(B)Exception for
				corporate shareholdersUnder regulations—
											(i)in
				the case of a distribution by a qualified investment entity (directly or
				indirectly) to a corporation—
												(I)the determination
				of whether such distribution is a dividend shall be made without regard to this
				section, and
												(II)the amount
				treated as gain by reason of the receipt of any capital gain dividend shall be
				increased by the percentage by which the entity’s net capital gain for the
				taxable year (determined without regard to this section) exceeds the entity’s
				net capital gain for such year determined with regard to this section,
				and
												(ii)there shall be
				other appropriate adjustments (including deemed distributions) so as to ensure
				that the benefits of this section are not allowed (directly or indirectly) to
				corporate shareholders of qualified investment entities.
											For
				purposes of the preceding sentence, any amount includible in gross income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend and an S
				corporation shall not be treated as a corporation.(C)Exception for
				qualification purposesThis section shall not apply for purposes
				of sections 851(b) and 856(c).
										(D)Exception for
				certain taxes imposed at entity level
											(i)Tax on failure
				to distribute entire gainIf any amount is subject to tax under
				section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed
				under such section shall be increased by the percentage determined under
				subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount
				subject to tax under paragraph (2) or (3) of section 857(b) to the extent
				attributable to the excess of the net capital gain over the deduction for
				dividends paid determined with reference to capital gain dividends only. The
				first sentence of this clause shall not apply to so much of the amount subject
				to tax under section 852(b)(3)(A) as is designated by the company under section
				852(b)(3)(D).
											(ii)Other
				taxesThis section shall not apply for purposes of determining
				the amount of any tax imposed by paragraph (4), (5), or (6) of section
				857(b).
											(2)Adjustments to
				interests held in entity
										(A)Regulated
				investment companiesStock in a regulated investment company
				(within the meaning of section 851) shall be an indexed asset for any calendar
				quarter in the same ratio as—
											(i)the average of the
				fair market values of the indexed assets held by such company at the close of
				each month during such quarter, bears to
											(ii)the average of
				the fair market values of all assets held by such company at the close of each
				such month.
											(B)Real estate
				investment trustsStock in a real estate investment trust (within
				the meaning of section 856) shall be an indexed asset for any calendar quarter
				in the same ratio as—
											(i)the fair market
				value of the indexed assets held by such trust at the close of such quarter,
				bears to
											(ii)the fair market
				value of all assets held by such trust at the close of such quarter.
											(C)Ratio of 80
				percent or moreIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent
				or more, such ratio for such quarter shall be 100 percent.
										(D)Ratio of 20
				percent or lessIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent
				or less, such ratio for such quarter shall be zero.
										(E)Look-thru of
				partnershipsFor purposes of this paragraph, a qualified
				investment entity which holds a partnership interest shall be treated (in lieu
				of holding a partnership interest) as holding its proportionate share of the
				assets held by the partnership.
										(3)Treatment of
				return of capital distributionsExcept as otherwise provided by
				the Secretary, a distribution with respect to stock in a qualified investment
				entity which is not a dividend and which results in a reduction in the adjusted
				basis of such stock shall be treated as allocable to stock acquired by the
				taxpayer in the order in which such stock was acquired.
									(4)Qualified
				investment entityFor purposes of this subsection, the term
				qualified investment entity means—
										(A)a regulated
				investment company (within the meaning of section 851), and
										(B)a real estate
				investment trust (within the meaning of section 856).
										(f)Other pass-thru
				entities
									(1)Partnerships
										(A)In
				generalIn the case of a partnership, the adjustment made under
				subsection (a) at the partnership level shall be passed through to the
				partners.
										(B)Special rule in
				the case of section 754 electionsIn the case of a transfer of an
				interest in a partnership with respect to which the election provided in
				section 754 is in effect—
											(i)the adjustment
				under section 743(b)(1) shall, with respect to the transferor partner, be
				treated as a sale of the partnership assets for purposes of applying this
				section, and
											(ii)with respect to
				the transferee partner, the partnership’s holding period for purposes of this
				section in such assets shall be treated as beginning on the date of such
				adjustment.
											(2)S
				corporationsIn the case of an S corporation, the adjustment made
				under subsection (a) at the corporate level shall be passed through to the
				shareholders. This section shall not apply for purposes of determining the
				amount of any tax imposed by section 1374 or 1375.
									(3)Common trust
				fundsIn the case of a common trust fund, the adjustment made
				under subsection (a) at the trust level shall be passed through to the
				participants.
									(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
				entityNotwithstanding the preceding provisions of this
				subsection, for purposes of determining the amount of any loss on a sale or
				exchange of an interest in a partnership, S corporation, or common trust fund,
				the adjustment made under subsection (a) shall not be taken into account in
				determining the adjusted basis of such interest.
									(g)Dispositions
				between related persons
									(1)In
				generalThis section shall not apply to any sale or other
				disposition of property between related persons except to the extent that the
				basis of such property in the hands of the transferee is a substituted
				basis.
									(2)Related persons
				definedFor purposes of this section, the term related
				persons means—
										(A)persons bearing a
				relationship set forth in section 267(b), and
										(B)persons treated as
				single employer under subsection (b) or (c) of section 414.
										(h)Transfers To
				increase indexing adjustmentIf any person transfers cash, debt,
				or any other property to another person and the principal purpose of such
				transfer is to secure or increase an adjustment under subsection (a), the
				Secretary may disallow part or all of such adjustment or increase.
								(i)Special
				rulesFor purposes of this section—
									(1)Treatment of
				improvements, etcIf there is an addition to the adjusted basis
				of any tangible property or of any stock in a corporation during the taxable
				year by reason of an improvement to such property or a contribution to capital
				of such corporation—
										(A)such addition
				shall never be taken into account under subsection (c)(1)(A) if the aggregate
				amount thereof during the taxable year with respect to such property or stock
				is less than $1,000, and
										(B)such addition
				shall be treated as a separate asset acquired at the close of such taxable year
				if the aggregate amount thereof during the taxable year with respect to such
				property or stock is $1,000 or more.
										A rule
				similar to the rule of the preceding sentence shall apply to any other portion
				of an asset to the extent that separate treatment of such portion is
				appropriate to carry out the purposes of this section.(2)Assets which are
				not indexed assets throughout holding periodThe applicable
				inflation adjustment shall be appropriately reduced for periods during which
				the asset was not an indexed asset.
									(3)Treatment of
				certain distributionsA distribution with respect to stock in a
				corporation which is not a dividend shall be treated as a disposition.
									(4)Section cannot
				increase ordinary lossTo the extent that (but for this
				paragraph) this section would create or increase a net ordinary loss to which
				section 1231(a)(2) applies or an ordinary loss to which any other provision of
				this title applies, such provision shall not apply. The taxpayer shall be
				treated as having a long-term capital loss in an amount equal to the amount of
				the ordinary loss to which the preceding sentence applies.
									(5)Acquisition date
				where there has been prior application of subsection
				(a)(1) with respect to the
				taxpayerIf there has been a prior application of subsection
				(a)(1) to an asset while such asset was held by the taxpayer, the date of
				acquisition of such asset by the taxpayer shall be treated as not earlier than
				the date of the most recent such prior application.
									(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections for part II of subchapter O of
			 chapter 1 of such Code is amended by striking the item relating to section 1023
			 and by inserting after the item relating to section 1022 the following new
			 item:
						
							
								Sec. 1023. Indexing of certain assets for
				purposes of determining gain or loss.
								Sec. 1024. Cross
				references.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to indexed
			 assets acquired by the taxpayer after December 31, 2007, in taxable years
			 ending after such date.
					IIIEmergency
			 assistance for redevelopment of abandoned and foreclosed homes and for
			 weatherization of homes of low-income families
			301.Direct
			 appropriationsThere are
			 appropriated out of any money in the Treasury not otherwise appropriated for
			 the fiscal year 2008, $4,000,000,000, to remain available until expended, for
			 assistance to States and units of general local government (as such terms are
			 defined in section 102 of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5302)) for the redevelopment of abandoned and foreclosed upon homes and
			 residential properties and for the weatherization of homes of low-income
			 families.
			302.Allocation of
			 appropriated amounts
				(a)In
			 generalThe amounts appropriated or otherwise made available to
			 States and units of general local government under this title shall be
			 allocated based on a funding formula established by the Secretary of Housing
			 and Urban Development (in this title referred to as the
			 Secretary).
				(b)Formula To be
			 devised swiftlyThe funding formula required under subsection
			 (a)) shall be established not later than 60 days after the date of the
			 enactment of this Act.
				(c)CriteriaThe
			 funding formula required under subsection (a) shall ensure that any amounts
			 appropriated or otherwise made available under this title are allocated to
			 States and units of general local government with the greatest need, as such
			 need is determined in the discretion of the Secretary based on—
					(1)the number and
			 percentage of home foreclosures in each State or unit of general local
			 government;
					(2)the number and
			 percentage of homes financed by a subprime mortgage related loan in each State
			 or unit of general local government;
					(3)the number and
			 percentage of homes in default or delinquency in each State or unit of general
			 local government;
					(4)the rate of
			 unemployment in each State or unit of general local government; and
					(5)the amount of
			 assistance used within the State or unit of general local government under the
			 Low-Income Home Energy Assistance Program under title XXVI of the Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
					(d)DistributionAmounts
			 appropriated or otherwise made available under this title shall be distributed
			 according to the funding formula established by the Secretary under subsection
			 (a) not later than 30 days after the establishment of such formula.
				303.Use of
			 funds
				(a)In
			 generalAny State or unit of
			 general local government that receives amounts pursuant to this title shall,
			 not later than 18 months after the receipt of such amounts, use such amounts
			 only as provided in subsection (c) to purchase and redevelop abandoned and
			 foreclosed homes and residential properties or to weatherize homes of
			 low-income families.
				(b)PriorityAny
			 State or unit of general local government that receives amounts pursuant to
			 this title shall, in distributing such amounts, give priority emphasis and
			 consideration to those metropolitan areas, metropolitan cities, urban areas,
			 rural areas, low- and moderate-income areas, and other areas with the greatest
			 need, including those—
					(1)with the greatest
			 percentage of home foreclosures;
					(2)with the highest
			 percentage of homes financed by a subprime mortgage related loan;
					(3)identified by the
			 State or unit of general local government as likely to face a significant rise
			 in the rate of home foreclosures; and
					(4)having the greatest need for weatherization
			 for homes of low-income families, as demonstrated by the amount of assistance
			 used within the metropolitan area, metropolitan city, urban area, rural area,
			 low- or moderate-income area, and other area under the Low-Income Home Energy
			 Assistance Program under title XXVI of the Low-Income Home Energy Assistance
			 Act of 1981.
					(c)Eligible
			 usesAmounts made available under this title may be used
			 to—
					(1)establish
			 financing mechanisms for purchase and redevelopment of foreclosed upon homes
			 and residential properties, including such mechanisms as soft-seconds, loan
			 loss reserves, and shared-equity loans for low- and moderate-income
			 homebuyers;
					(2)purchase and
			 rehabilitate homes and residential properties that have been abandoned or
			 foreclosed upon, in order to sell, rent, or redevelop such homes and
			 properties;
					(3)establish land
			 banks for homes that have been foreclosed upon;
					(4)demolish blighted
			 structures; and
					(5)conduct activities
			 to rehabilitate and make improvements to homes of low-income families
			 that—
						(A)make such homes
			 secure against cold, heat, wind, precipitation, or other inclement weather;
			 and
						(B)would be eligible
			 for funding provided under the HOME Investment Partnerships Act (42 U.S.C.
			 12721 et seq.);
						except that such activities may only
			 be conducted with respect to homes of families who, at any time during the
			 36-month period ending upon the date of the enactment of this Act, have
			 received assistance under the Low-Income Home Energy Assistance Program under
			 title XXVI of the Low-Income Home Energy Assistance Act of 1981.304.Limitations
				(a)On
			 purchasesAny purchase of a foreclosed upon home or residential
			 property under this title shall be at a discount from the current market
			 appraised value of the home or property, taking into account its current
			 condition, and such discount shall ensure that purchasers are paying
			 below-market value for the home or property.
				(b)Sale of
			 homesIf an abandoned or foreclosed upon home or residential
			 property is purchased, redeveloped, or otherwise sold to an individual as a
			 primary residence, then such sale shall be in an amount equal to or less than
			 the cost to acquire and redevelop or rehabilitate such home or property up to a
			 decent, safe, and habitable condition.
				(c)Reinvestment of
			 profits
					(1)Revenues
			 generated from salesAny revenue generated from the sale, rental,
			 redevelopment, rehabilitation, or any other eligible use that is in excess of
			 the cost to acquire and redevelop (including reasonable development fees) or
			 rehabilitate an abandoned or foreclosed upon home or residential property shall
			 be provided to and used by the State or unit of general local government in
			 accordance with, and in furtherance of, the intent and provisions of this
			 title.
					(2)Other
			 revenuesAny revenue generated under paragraphs (1), (3) or (4)
			 of section 303(c) shall be provided to and used by the State or unit of general
			 local government in accordance with, and in furtherance of, the intent and
			 provisions of this title.
					305.Rules of
			 construction
				(a)In
			 generalExcept as otherwise provided by this title, amounts
			 appropriated, revenues generated, or amounts otherwise made available to States
			 and units of general local government under this title shall be treated as
			 though such funds were community development block grant funds under title I of
			 the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et
			 seq.).
				(b)No
			 matchNo matching funds shall be required in order for a State or
			 unit of general local government to receive any amounts under this
			 title.
				306.Authority to
			 specify alternative requirements
				(a)In
			 generalIn administering any amounts appropriated or otherwise
			 made available under this title, the Secretary may specify alternative
			 requirements to any provision under title I of the Housing and Community
			 Development Act of 1974 (except for those related to fair housing,
			 nondiscrimination, labor standards, and the environment) in accordance with the
			 terms of this title and for the sole purpose of expediting the use of such
			 funds.
				(b)NoticeThe
			 Secretary shall provide written notice of the Secretary’s intent to exercise
			 the authority to specify alternative requirements under subsection (a) to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives not later than
			 10 business days before such exercise of authority is to occur.
				(c)Low- and
			 moderate-income requirement
					(1)In
			 generalNotwithstanding the authority of the Secretary under
			 paragraph (1)—
						(A)all of the funds
			 appropriated or otherwise made available under this title shall be used with
			 respect to individuals and families whose income does not exceed 120 percent of
			 area median income; and
						(B)not less than 25
			 percent of the funds appropriated or otherwise made available under this title
			 shall be used for—
							(i)the
			 purchase and redevelopment of abandoned or foreclosed upon homes or residential
			 properties that will be used to house individuals or families whose incomes do
			 not exceed 50 percent of area median income; or
							(ii)weatherization activities for homes of
			 individuals or families whose incomes do not exceed 50 percent of area median
			 income.
							(2)Recurrent
			 requirementThe Secretary shall, by rule or order, ensure, to the
			 maximum extent practicable and for the longest feasible term, that the sale,
			 rental, or redevelopment of abandoned and foreclosed upon homes and residential
			 properties under this title remain affordable to individuals or families
			 described in paragraph (1).
					307.Periodic
			 auditsIn consultation with
			 the Secretary of Housing and Urban Development, the Comptroller General of the
			 United States shall conduct periodic audits to ensure that funds appropriated,
			 made available, or otherwise distributed under this title are being used in a
			 manner consistent with the criteria provided in this title.
			
